                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOE ELLIS,

          Plaintiff,

v.                                                              Civ. No. 20‐971 CG/GBW

UNITED STATES OF AMERICA, et al.,

          Defendants.



              ORDER DENYING MOTION FOR SERVICE BY PUBLICATION

          THIS MATTER comes before the Court on Plaintiff’s Motion for Service by

Publication. Doc. 23. Plaintiff requests an order authorizing service by publication

upon Defendants Asa Joshua Keyes and Ashlee Keyes (collectively, “the Keyes

Defendants”) pursuant to New Mexico Rule of Civil Procedure 1‐004(K). See id.

Having reviewed the Motion and being fully advised in the premises, the Court

DENIES the Motion WITHOUT PREJUDICE.

     I.      LEGAL STANDARDS

          Rule 4 of the Federal Rules of Civil Procedure authorizes service on an individual

by methods permitted by state law in the state where the district court is located. Fed.

R. Civ. P. 4(e)(1). Pursuant to the New Mexico Rules of Civil Procedure, service by

publication may be permitted “[u]pon motion, without notice, and showing by affidavit

that service cannot reasonably be made as provided by this rule.” NMRA 1‐004(J), (K).
Service by publication is “a last resort,” proper “if and only if the names and addresses

of the defendants to be served are not reasonably ascertainable” and it is not “feasible to

give notice to the defendant in some manner more likely to bring the action to his

attention.” T.H. McElvain Oil & Gas Ltd. P’ship v. Grp. I: Benson‐Montin‐Greer Drilling

Corp., 388 P.3d 240, 249 (N.M. 2016) (citations and internal quotation marks omitted);

Clark v. LeBlanc, 593 P.2d 1075, 1076 (N.M. 1979) (citations omitted). Accordingly, “the

exercise of diligence and good faith to locate a defendant are implicit prerequisites to

effective service of process by publication.” T.H. McElvain Oil & Gas Ltd. P’ship, 388

P.3d at 250 (citations omitted).

       Diligence may be established by showing that the plaintiff carefully followed the

procedural steps outlined in the state’s rules. Hunt v. Inter‐Globe Energy, Inc., 770 F.2d

145, 147 (10th Cir. 1985); Soto v. Vill. of Milan Police Dep’t, No. 10‐0043 WJ/ACT, 2010 WL

11619168, at *2 (D.N.M. Sept. 17, 2010) (unpublished). The procedure for personal

service of process upon an individual is outlined in NMRA 1‐004(F), which permits

service by delivery to the individual personally or by mail or commercial courier

service. NMRA 1‐004(F)(1). If either in‐person service or service by mail is ineffective,

then “service may be made by delivering a copy of the process to some person residing

at the usual place of abode of the defendant … and mailing by first class mail to the

defendant at the defendant’s last known mailing address a copy of the process.”


                                             2
NMRA 1‐004(F)(2) (emphasis added). If service fails under both subparagraphs (1) and

(2), then service may be made upon the defendant’s place of business or employment.

NMRA 1‐004(F)(3).

    II.      ANALYSIS

          Plaintiff’s Motion and affidavit therein establish that multiple good‐faith

attempts were made to serve the Keyes Defendants in person and via the mail pursuant

to NMRA 1‐004(F)(1). Plaintiff first attempted personal service on the Keyes

Defendants at their last known address but was notified that they no longer resided

there. Doc. 23 at 1 ¶ 2, 3 ¶ 2. Plaintiff then attempted to identify a new address for the

Keyes Defendants and retained the services of multiple process servers to effect service.

Id. at 1 ¶¶ 3–5, 4 ¶ 4. The last of these process servers “made numerous attempts to

serve [the Keyes Defendants] at various times of the day and night” and came to the

conclusion that family members “were protecting them from service of process.” Id. at

1 ¶ 5; see also id. at 4 ¶ 4. Plaintiff then tried to serve the Keyes Defendants via certified

mail, sending process to the addresses that he had file on December 3, 2020, December

11, 2020, and January 3, 2021. Id. at 2 ¶ 9. The mailings posted in December 2020

were returned as undeliverable. Id. The January 2021 one was not.1 Based on the


1Plaintiff does not detail the status of the January 2021 mailings. The Court presumes that neither Keyes
Defendant signed a receipt for one of them (which would have accomplished service pursuant to NMRA
1‐004(F)(1)(b) as to the signatory). If Plaintiff has not done so already, it may behoove him to follow‐up
with the postal service used for the January 2021 mailings to determine their status.
                                                    3
above, the Court finds that service on the Keyes Defendants cannot reasonably be made

as provided by NMRA 1‐004(F)(1).

       Plaintiff’s affidavit, however, fails to establish that he has exhausted all feasible

avenues of service other than service by publication as it does not discuss any attempts

to accomplish service pursuant to NMRA 1‐004(F)(2) or (3). If a plaintiff’s attempts to

serve process pursuant to NMRA 1‐004(F)(1) are unsuccessful, NMRA 1‐004(F)(2)

provides that

       [S]ervice may be made by delivering a copy of the process to some person
       residing at the usual place of abode of the defendant who is over the age of
       fifteen (15) years and mailing by first class mail to the defendant at the
       defendant’s last known mailing address a copy of the process.

NMRA 1‐004(F)(2). Similarly, if a plaintiff’s attempts to serve process pursuant to

NMRA 1‐004(F)(1) and (2) are unsuccessful, NMRA 1‐004(F)(3) provides that

       [S]ervice of process may be made by delivering a copy of the process at the actual
       place of business or employment of the defendant to the person apparently in
       charge thereof and by mailing a copy of the summons and complaint by first
       class mail to the defendant at the defendant’s last known mailing address and at
       the defendant’s actual place of business or employment.

NMRA 1‐004(F)(3). Serving the Keyes Defendants pursuant to either of these

provisions may be reasonably possible. Plaintiff knows their last known address.

Doc. 23 at 1 ¶ 2, 3 ¶ 2. His affidavit does not show that the Keyes Defendants’ usual

place of abode is unascertainable or that attempts to deliver a copy of process to a

person of the requisite age residing at this location were unsuccessful. See id. at 3–4.
                                              4
Nor does the affidavit show that the Keyes Defendants’ places of business or

employment are unascertainable or that attempts to deliver a copy of process to the

persons in charge of these places were unsuccessful.2 Accordingly, Plaintiff’s affidavit

does not make the requisite showing for the Court to authorize service by publication.

See NMRA 1‐004(J)–(K).

        The Court cannot ignore the deficiencies in Plaintiff’s affidavit. NMRA 1‐004(J)

does allow the Court to “order service by any method or combination of methods …

that is reasonably calculated under all the circumstances to apprise [Defendant] of the

existence and pendency of the action and afford a reasonable opportunity to appear and

defend.” NMRA 1‐004(J). Theoretically, the Court could order Plaintiff to make a

reasonable effort to serve the Keyes Defendants pursuant to NMRA 1‐004(F)(2) and (3)

in addition to ordering service by publication. However, NMRA 1‐004(J) and (K) must

“be strictly construed and strictly followed.” Owens v. Owens, 259 P. 822, 823 (N.M.

1927); see also Moya v. Catholic Archdiocese of N.M., 587 P.2d 425, 426 (N.M. 1978), rev’d on

other grounds, 755 P.2d 583 (N.M. 1988); Hutchen v. Hubbell, 461 P.2d 413, 415 (N.M.




2 Plaintiff has attested that “[t]here are no other avenues of personal service available … as to [the Keyes
Defendants] and Publication is the only remaining form of service reasonably calculated under all
circumstances to apprise [them] of the existence and pendency of this action and afford them reasonable
opportunity to appear, respond, and defend.” Id. at 4 ¶ 6. The Court does not consider this general
attestation sufficient to establish the infeasibility of service pursuant to NMRA 1‐004(F)(2) and (3) since it
lacks detail about the attempts Plaintiff and his agents have made to accomplish service via these
provisions.
                                                      5
1969). NMRA 1‐004(K) expressly subjects service by publication to “a showing by

affidavit that service cannot reasonably be made as provided by” NMRA 1‐004.

NMRA 1‐004(J)–(K). As long as the assertions in Plaintiff’s affidavit do not show that

service cannot be reasonably made pursuant to NMRA 1‐004(F)(2) or (3), his affidavit

does not make the requisite showing and the Court cannot authorize service by

publication.

   III.      CONCLUSION

          Plaintiff’s affidavit fails to make the showing required by NMRA 1‐004(K) for

service by publication. IT IS THEREFORE ORDERED that Plaintiff’s Motion for Service

by Publication (doc. 23) is DENIED WITHOUT PREJUDICE. The Court recognizes that

the effect of its decision is to preclude Plaintiff from serving the Keyes Defendants by

publication its June 4, 2021 deadline for their service. See doc. 18. If Plaintiff believes

that additional time is required to serve Keyes Defendants, he may move for an extension

pursuant to Federal Rule of Civil Procedure 6(b).

          IT IS SO ORDERED.




                                             ____________________________________
                                             GREGORY B. WORMUTH
                                             UNITED STATES MAGISTRATE JUDGE




                                            6
